Citation Nr: 0405334	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.  He received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in May 
16, 2001, which denied service connection for PTSD.  In 
connection with this appeal, the veteran was afforded a 
personal hearing before the undersigned Acting Veterans Law 
Judge, sitting in Las Vegas, Nevada, in February 2003.  

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  


REMAND

The Board has reviewed all of the information and evidence of 
record in this claim.  The Board finds that a remand is 
warranted for further evidentiary development and to ensure 
full compliance with the veteran's due process rights.  

At the February 2003 hearing before the undersigned, the 
veteran testified that, beginning in or about January 2000, 
he was treated at VA medical centers in Alamogordo, New 
Mexico; El Paso, Texas; and Las Vegas, Nevada for complaints 
of symptoms that he attributes to PTSD.  He also testified 
that, shortly after discharge from the Navy, he had sought 
treatment at the Albuquerque, New Mexico VA medical center 
for the same complaints, but was not given the care 
requested.  See February 2003 hearing transcript.  The record 
to date contains only El Paso, Texas, and Las Cruces, New 
Mexico VA medical center treatment records dated between mid-
2001 to March 2002, and Albuquerque VA outpatient treatment 
records from late 2000 to early 2001.  The Board is of the 
opinion that an attempt should be made to obtain all VA 
medical records not currently in the record, as they may be 
relevant to the issue on appeal.

Further, the Board notes that the veteran alleges that he was 
sexually assaulted in service.  See VA medical center 
treatment records from early 2002 and February 2003 hearing 
transcript.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  If PTSD is based on 
alleged in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, rape crisis centers, or mental 
health counseling centers; tests for sexually transmitted 
diseases; and statements from family, fellow service members, 
or clergy.  38 C.F.R. § 3.304(f)(3) (2003).  Additionally, 
evidence of behavioral changes, such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes following the 
claimed assault, can constitute credible evidence of the 
stressor.  Id.
 
The law is clear that VA cannot deny a PTSD claim based on an 
alleged in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavioral changes 
may constitute credible supporting evidence of the stressor, 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Also, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).  In this case, 
however, the veteran was not given any such notice consistent 
with Section 3.304(f)(3).  

In light of the foregoing, and to ensure that the VA fully 
assists the veteran in substantiating his claim, this claim 
is REMANDED for the following evidentiary development.

1.  Obtain and associate with the 
veteran's claims folder complete records 
of the veteran's treatment at VA medical 
centers located in (a) Albuquerque, dated 
in the early 1970s; and (b) Alamogordo, 
El Paso, Las Cruces, and Las Vegas, from 
January 2000 forward.  

2.  Attempt to corroborate the veteran's 
account of in-service personal assault, 
as described in the transcript of the 
February 2003 hearing before the 
undersigned and VA medical center 
treatment reports dated in early 2002, by 
first notifying the veteran of 38 C.F.R. 
§ 3.304(f)(3) and advising him that an 
allegation of in-service personal assault 
may be corroborated by evidence other 
than his service records.  The notice 
should include all specific examples of 
alternative sources of corroborating 
information listed in Section 
3.304(f)(3).  An appropriate amount of 
time should be permitted for the veteran 
to respond to this notice.  

3.  Upon receipt of the veteran's 
response, if any, to the notice directed 
above, undertake any further development 
warranted in connection with this claim.  
Determine whether there is any credible 
supporting evidence that the veteran was 
personally assaulted in service.  A 
statement of that determination should be 
placed in the veteran's claims folder.
  
4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran a Supplemental 
Statement of the Case and give him an 
appropriate amount of time to respond to 
it.  Thereafter, return the case to the 
Board for further review, as warranted.

5.  The directives of this remand order must 
be completed in a manner such that 
obligations arising from the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, VA 
regulations implementing VCAA, and any 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), are satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


